Citation Nr: 0611744	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-08 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung condition 
due to mustard gas exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition 
due to mustard gas exposure.  

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to service connection for a left ankle 
disability, secondary to flat feet.  

5.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.  

6.  Entitlement to service connection for dermatitis due to 
mustard gas exposure.  

7.  Entitlement to an initial disability rating greater than 
10 percent for bilateral tinnitus.  

8.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

9.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include: (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

The veteran's claim for an increased rating for tinnitus is 
not subject to this stay because he filed his claim on 
September 22, 2004, which is later than June 13, 2003.  


FINDINGS OF FACT

1.  Evidence received since the May 2000 Board decision that 
pertains to the veteran's claim for a lung condition is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.  

2.  Evidence received since the August 1998 Board decision 
that pertains to the veteran's claim for a heart condition is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  

3.  The veteran's flat feet, left ankle disability, DJD of 
the right knee, and dermatitis were not caused by his active 
military service from October 1942 to February 1946 or by any 
service connected disorder.

4.  The veteran is currently assigned the highest allowable 
rating under the Diagnostic Code for tinnitus.  

5.  The veteran has Level I hearing loss in both ears.  

6.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity caused by the PTSD. 




CONCLUSIONS OF LAW

1.  The May 2000 Board decision denying service connection 
for a lung disorder due to exposure to mustard gas, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103, 20.1104 (2005).  

2.  No new and material evidence has been received since the 
May 2000 Board denial of service connection for a lung 
disorder due to exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  The August 1998 Board decision denying service connection 
for a heart condition due to exposure to mustard gas, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103, 20.1104 (2005).  

4.  No new and material evidence has been received since the 
August 1998 Board denial of service connection for a heart 
condition due to exposure to mustard gas.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

5.  Service connection for flat feet is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

6.  Service connection for a left ankle disability, either on 
a direct or secondary basis, is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

7.  Service connection for DJD of the right knee is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

8. Service connection for dermatitis due to mustard gas 
exposure is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2005). 

9.  The rating schedule does not provide for a rating higher 
than 10 percent for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005).  

10.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 C.F.R. §§ 4.1-
4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2005).  

11.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9411(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claims

In May 2000, the Board denied the veteran's claim for service 
connection for a lung disorder due to exposure to mustard 
gas.  When a rating decision issued by the RO is affirmed by 
the Board, that determination is considered final.  See 38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2005).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The veteran submitted evidence to reopen his claim for 
service connection for a lung condition in June 2001.  
Because the claim was filed before August 29, 2001, an older 
definition of what constitutes new and material evidence must 
be applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2002) and (2005) (amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).   

Exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316(a).  However, service connection will not be 
established if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316(b).

Evidence received since the May 2000 Board decision consists 
of partial service medical records (SMRs), treatment records 
from a VA Medical Center (VAMC), pages from the Basic Field 
Manual on Defense Against Chemical Attack (submitted by the 
veteran), a letter from the veteran, duplicates of morning 
reports, documentation of the veteran's receipt of a Purple 
Heart, a duplicate of the veteran's DD 215, a statement from 
the veteran's spouse, a statement from a soldier who served 
with the veteran, a statement from a nurse who knew the 
veteran, and a transcript from a March 2005 Decision Review 
Officer (DRO) hearing.  

With the exception of the morning reports and DD 215, all the 
evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not bear 
directly and substantially upon the specific matter under 
consideration, and it is not, by itself or in connection with 
evidence previously of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran's lung condition was 
incurred during, or aggravated by, his military service from 
October 1942 to June 1946, nearly 40 years ago, nor does it 
relate to whether or not the veteran was exposed to mustard 
gas or whether muster gas exposure has caused his lung 
condition.  

With regard to the veteran's testimony in March 2005, the DRO 
hearing did not address the veteran's lung condition.  

With regard to the veteran's letter, in which he asserts that 
his lung disorder was caused by training with mustard gas, as 
a layperson without the appropriate medical training and 
expertise, he is not competent to offer a probative opinion 
on a medical matter, such as whether a disability was caused 
or worsened by military service decades ago.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Hence, where, as here, 
resolution of an issue under consideration turns on a medical 
matter, unsupported lay statement(s), even if new, cannot 
serve as a predicate to reopen a previously disallowed claim. 
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a lung disorder 
due to mustard gas exposure.  The claim is not reopened.  
38 U.S.C.A. § 5108.  

In August 1998, the Board denied the veteran's claim for 
service connection for a heart condition due to exposure to 
mustard gas.  

The veteran submitted evidence to reopen his claim for 
service connection for a heart condition in December 2003.  
Because the claim was filed after August 29, 2001, the 
current definition of what constitutes new and material 
evidence must be applied.  

Under the current definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

Evidence received since the August 1998 Board denial consists 
of all the evidence discussed above and a letter from the 
veteran, copies of a history of the veteran's unit, the 
veteran's separation document, a pulmonary function report 
from a VAMC, VAMC treatment records, an April 1999 letter 
from the U.S. Army Soldier and Biological Chemical Command 
stating that the veteran may have participated in chemical 
warfare exercises involving mustard gas, and an August 1999 
letter from the U.S. Army Soldier and Biological Chemical 
Command describing standard chemical warfare training 
exercises from World War II.  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does not by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's heart condition was incurred during, or 
aggravated by, his military service from October 1942 to June 
1946, nearly 40 years ago.  

With regards to the April and August 1999 letters from the 
U.S. Army Soldier and Biological Chemical Command, the 
letters describe the training practices and state that the 
veteran may have participated in them.  They did not state 
that he was exposed to mustard gas during service.  If fact, 
the April 1999 letter states that the information provided is 
not a confirmation that the veteran was exposed to mustard 
gas.  Further, it does not indicate that the heart disorder 
was caused by this exposure. 
   
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection heart condition due 
to exposure to mustard gas.  The claim is not reopened.  
38 U.S.C.A. § 5108.  

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issues involve medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In December 2000, a VA physician noted that 
the veteran had flat feet when he sought treatment for foot 
and hip pain.  The veteran asserted at his March 2005 DRO 
hearing that he has had flat feet all his life.  Thus, in 
this case, there is evidence that that veteran has flat feet.  

The veteran was also diagnosed with DJD of the right knee and 
underwent a right knee arthroplasty in October 2002.  The 
veteran's SMRs show that he was treated once for dermatitis 
of the face and neck in August 1945.  After that, he was not 
treated for it again for many years.  He was diagnosed again 
with dermatitis in March 1997 at a VAMC.  At a September 1999 
VA examination, the veteran was diagnosed with vitiligo.  

In this case, there is evidence that that veteran has an flat 
feet, DJD of the right knee, and a skin condition.  However, 
the veteran's service medical records (SMRs) are completely 
negative for any evidence of flat feet or a right knee 
disability, and only show one treatment for dermatitis.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claims.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The post-service medical evidence provides no link whatsoever 
between the veteran's current dermatitis and his period of 
active service in the military.  The Board finds these 
medical records to be entitled to great probative weight.  
Both service and post-service medical records provide 
evidence against these claims by indicating no connection to 
service and that there is no connection between the veteran's 
current dermatitis and the one treatment he received while 
serving in the military many years ago.  Thus, the Board 
finds that the preponderance of the evidence is against 
service connection for dermatitis.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

The Board acknowledges that an April 2005 VA medical report 
indicates the veteran reported that his dermatitis is due to 
mustard gas exposure.  However, it is clear that the 
statement reflects no more than a recording of medical 
history provided by the veteran, rather than an endorsement 
of that history as demonstrating an in-service etiology of 
the disorder.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

There is no evidence of flat feet or a right knee disability 
in service or for many years thereafter, and no competent 
evidence of a nexus between either disability and the 
veteran's period of service.  Therefore, the Board cannot 
conclude that the evidence is so evenly balanced as to 
require resolution of doubt in the veteran's favor.  Thus, 
the Board finds that the preponderance of the evidence is 
against service connection for flat feet and DJD of the right 
knee.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran reported ankle pain that began in boot camp, and 
attributes it to his experiences at boot camp.  However, he 
has not been diagnosed with any ankle disability.  Pain 
alone, without a diagnosis or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
For the purposes of his service connection claim, the veteran 
does not have a current left ankle disability.  The Board 
finds that the veteran's VA medical records and service 
medical records (SMRs) are of great probative value and 
provide evidence against this claim.  The claim for service 
connection for a left ankle disability is denied on this 
basis.  
Increased rating claims 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 30 
percent disabling.  He is currently assigned a 30 percent 
rating under DC 9411, PTSD.  38 C.F.R. § 4.130.  

For service-connected mental disorders, including PTSD, a 30 
percent rating is warranted when the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 55-60 indicates moderate difficulty in 
social, occupational, or school functioning.  

The veteran's April 2005 VA PTSD examination stated that the 
veteran's GAF score was 60.  The examination showed that the 
veteran's PTSD symptoms have had a significant impact on the 
veteran's relationship with his spouse, secondary to his 
being more nervous, anxious, impatient, and short-tempered.  
The veteran reported that his relationships with peers have 
deteriorated over the years since his first diagnosis of 
PTSD.  The veteran reported frequent nightmares and 
flashbacks triggered by war movies or discussion of war in 
general.  He reported having to increasingly avoid war movies 
and television shows with war-related content due to 
increased flashbacks.  

The examiner described the veteran's affect as "somewhat 
dysthymic" and reported a logical and goal-directed thought 
process with no tangentiality or circumstantiality.  The 
veteran denied paranoia and hallucinations.  The veteran's 
insight and judgment were reported as "fair."  

The April 2005 VA PTSD evaluation did not show that the 
veteran met the criteria for a 50 percent evaluation.  
Specifically, the evidence does not show that that there is 
reduced reliability and productivity due to such symptoms as, 
for example, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory.  In fact, 
the examiner specifically denied circumstantial speech.  
While difficulties were noted (providing the basis for the 
current evaluation) reduced reliability and productivity, 
overall, were not indicated. 

The April 2005 PTSD examination is entitled to great 
probative weight and is found to provide evidence against the 
claim.  The veteran does not meet the criteria for a 50 
percent evaluation under DC 9411.  

The Board finds that the post-service medical records fully 
support, as a whole, the findings of the April 2005 VA 
examination and provide evidence against this claim. Little 
reference is made, in fact, to difficulties with PTSD in the 
post-service treatment records.  For example, the treatment 
in May 2004 notes that the veteran is "seldom bothered by 
dreams."  "[S]table" PTSD is indicated.  Reduced 
reliability and productivity is not, overall, indicated due 
to PTSD. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

With regards to the veteran's claims for bilateral hearing 
loss and tinnitus, the veteran challenges the initial ratings 
assigned in the May 2005 rating decision.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to higher ratings for 
his service-connected tinnitus, currently evaluated as 10 
percent disabling, and for his service-connected bilateral 
hearing loss, currently assigned a noncompensable rating.  He 
is currently assigned a 10 percent rating under DC 6260, 
recurrent tinnitus, and a noncompensable rating under DC 
6100, bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.87.  

Under DC 6260, a 10 percent rating is the only evaluation 
allowed.  There is no greater rating available for recurrent 
tinnitus.  Thus, the veteran is not entitled to a disability 
evaluation greater than 10 percent for his tinnitus because 
the rating schedule does not provide for such an evaluation.  
38 C.F.R. § 4.87.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran's bilateral hearing loss is currently assigned a 
noncompensable evaluation under DC 6100.  The veteran 
underwent a VA audiological evaluation in April 2005.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
40
45
50
LEFT
--
25
45
50
50

The average pure tone threshold was 41 in the right ear and 
42 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.

In this case, applying the results of April 2005 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of I in both the left and right ears.  
Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss 0 percent disabling.  As 
noted above, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

Since the present appeal for tinnitus and bilateral hearing 
loss arises from an initial rating decision which established 
service connection and assigned initial disability ratings, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that the 
criteria for a compensable rating for bilateral hearing loss 
have not been met at any time to warrant a staged rating.  
Simply stated, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran 
filed his claim to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  

Finally, again, the Board finds no reason to refer the case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2005, January 2005 (two letters), February 
2004, October 2004, November 2003, March 2003, and January 
2003, as well as information provided in the June 2005 
supplemental statement of the case (SSOC) and December 2004 
statement of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the June 
2005 SSOC and December 2004 SOC include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the veteran's claims for flat feet and a lung 
condition, the Board observes that the RO did not issue VCAA 
notice letters prior to the December 2001 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, The RO sent VCAA notices for flat 
feet in January 2003 and the lung condition in November 2003.  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the flat feet or 
lung claims. Id. at 120-21.  However, the Board is satisfied 
that the January and November 2003 VCAA notices and the June 
2005 SSOC otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim.  

With respect to the veteran's remaining claims, the Board 
observes that the RO issued VCAA notices prior to the adverse 
determinations on appeal.  Pelegrini, 18 Vet. App. at 120.  
The February 2004, November 2003, March 2003, and January 
2003 VCAA letters do not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claims. Id. at 120-21.  However, the October 2004 and January 
2005 VCAA letters did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
February 2004, November 2003, March 2003, and January 2003 
VCAA letters is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notices resulted in any 
prejudice to him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

With respect to the veteran's service connection claims, 
during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service 
connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concluded that the preponderance of the 
evidence is against the appellant's claim(s) for service 
connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, VA examinations, and some of 
the veteran's service medical records (SMRs).  The veteran's 
SMRs, with the exception of entry and separation 
examinations, three supplemental record cards, two dental 
reports, and two badly torn "consultant request and report" 
cards, are not available.  The National Personnel Records 
Center (NPRC) has indicated that they were destroyed in the 
fire at that facility in 1973.  Where SMRs are presumed 
destroyed, the duty to assist is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The RO attempted 
to secure records from the Surgeon General's Office, and 
received two records that consisted of information obtained 
by the Hospital Admission Card data files.  The RO also 
requested morning and sick reports for the period of service 
identified by the veteran and received six pages of morning 
reports.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A.  § 5103A(b).

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's DJD and left ankle claims.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a lung condition is not reopened.  
The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for a heart condition is not reopened.  
The appeal is denied. 

Service connection for flat feet is denied.  

Service connection for a left ankle disability, secondary to 
flat feet, is denied.  

Service connection for DJD of the right knee is denied.  

Service connection for dermatitis due to mustard gas exposure 
is denied.  

An initial disability rating greater than 10 percent for 
bilateral tinnitus is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  

A disability rating greater than 30 percent for PTSD is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


